Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, 3/18/2022, page 10, “As amended, independent claim 1 recites, infer alia, encode images from a catalog of images using a machine learning encoder to generate image feature vectors of the images representable in a multimodal space, wherein each image feature vector of each image describes edges and shapes in the image, create an index containing the image feature vectors and identifiers of the
images associated with the image feature vectors”, with respect to the previous applied prior art rejections and are persuasive.  

Therefore, the rejection has been withdrawn.  

However, upon further consideration, a new ground(s) of rejection is made in view of Zhou, which appears is directed to as claimed, wherein images based on feature vectors, include the consideration of, edges and shapes of images.

SEE ZHOU et al. (US 8,538,957, FD 6/2009, Google), as applied is deemed to teach details as described above.
	The newly appointed examiner welcomes applicant to request an interview, to discuss potential distinguishable details in an effort to enhance compact prosecution, as well as any deemed needed record clarity in this case.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7 and 15 are rejected under 35 U.S.C. 102 as being anticipated by Zhou et al. (US 8,538,957).
	Regarding claims 1 and 15, Zhou teaches, details directed to, and is deemed to read on, a machine based learning (see Fig. 9, based on at least, search history), image search system (Fig. 3A, “Images”), alternative to (WEB, NEWS, BOOKS, MAPs or Images), comprising: a processor; and a memory to store machine readable instructions that, when executed by the processor, cause the processor to:
encode images from a catalog of images (Note, Fig. 3A, comprises categorized results, WEB, IMAGES, BOOKS, MAPS), using a machine learning encoder to generate image feature vectors (214) of the images representable a multimodal space scores, based on features including, 

SEE, at least “shapes, edges of images”

SEE Fig. 2, process visual (image), to feature score generator (Is a Learning Operation)

o	wherein each image feature vector of each mage
describes edges and shapes in the image:

SEE col. 6, with consideration of: image, Shapes, Edges
“Examples of visual media search result features include image features such as colors, shapes, edges, corners, interest points, regions of interest, and ridges.”

o	create an index (Fig. 2, 208, with 202, based on Phrase or a Word), containing the image feature vectors and identifiers of the images associated with the image feature vectors (214, scores 1-4):

SEE Feature Score and Index
(27) Other comparisons of the feature vectors and other estimates of visual similarity can also be used to generate the feature score. For example, the similarity score calculator can use one or more of the hamming distance, Jaccard index, or Euclidian distance for the two vectors.

receive a query for obtaining a particular image from the catalog of images (See Fig. 3A)
encode the query using the learning encoder to generate a k-dimensional textual feature vector representable in the multimodal space, wherein the textual feature vector represents contextual information of the particular image based on words in
the query (302/312, 402, etc.…)

SEE similarity score (is for features), associated with the query, being a visual media search query.
SEE Fig. 1, 111 to 110 to 112 (similarity) to scores

(6) These and other implementations can optionally include one or more of the following features. Generating the similarity score for a candidate translation can include selecting the first group of visual media search results responsive to the first visual media search query, selecting the second group of visual media search results responsive to the second visual media search query, generating feature scores for pairs of visual media search results, and generating the similarity score from the feature scores. Each pair can include a respective visual media search result from the first group of visual media search results and a respective visual media search result from the second group of visual media search results, and each feature score can estimate visual similarity between a pair's respective visual media search results from a plurality of features of the respective visual media search results. Generating the similarity score from the feature scores can include averaging a number of top feature scores. Generating the similarity score from the feature scores can include, for each first visual media search result in the first group of visual media search results, selecting a top number of feature scores for pairs including the first visual media search result, and calculating an average of the selected feature scores.

SEE Search, to results, based on, “…high visual similarity, and thus the phrase ".sigma..kappa.{acute over (.epsilon.)}.rho." and the phrase "skier" would have a similarity score that indicates strong similarity…”

(33) The search results 304, 314, 316, and 318 shown in FIGS. 3A and 3B are visually similar. Each image is of a person skiing and includes a person (with a round head and one or two long rectangles for legs) and one or more long horizontal lines representing skis; each image is a white silhouette on a black background. Search results 304 and 316 are even the same image. The feature scores for these images would indicate this high visual similarity, and thus the phrase ".sigma..kappa.{acute over (.epsilon.)}.rho." and the phrase "skier" would have a similarity score that indicates strong similarity.


o	compare the textual feature vector to the image feature vectors of the images in the multimodal space to identify
a particular image feature vector that is closest in distance to the textual feature vector wherein the particular image feature vector is associated with an identifier of the particular image in the index and

(24) In general, the feature score estimates visual similarity between the pair of visual media search results. In some implementations, the feature score is calculated by comparing vectors of feature scores for the two visual media search results. Examples of visual media search result features include image features such as colors, shapes, edges, corners, interest points, regions of interest, and ridges. The similarity score calculator 112 detects individual features of the visual media search results, for example, by applying one or more feature detection algorithms including, for example, the Canny algorithm, the Canny-Deriche algorithm, the Differential algorithm, the Soble algorithm, the Harris operator, the Shi and Tomasi algorithm, the Level curve curvature algorithm, the Smallest Univalue Segment Assimilating Nucleus (SUSAN) algorithm, the Features from Accelerated Segment Test (FAST), the Laplacian of Gaussian (LoG) algorithm, the Difference of Gaussians (DoG) algorithm, the Determinant of Hessian (DoH) algorithm, the maximally stable extremal regions algorithm, the affine shape adaptation algorithm, the Harris affine algorithm, the Hessian affine algorithm, the Scale-invariant feature transform (SIFT), the Speeded Up Robust Features (SURF) algorithm, the Gradient Location and Orientation Histogram (GLOH) algorithm, the Local Energy based Shape Histogram (LESH) algorithm, and the Hough transform. Other feature detection algorithms can also be used. Before the features are compared, they can be normalized, for example, to account for variations such as rotation, translation, differences in scale, reflection, or different colors in the images (for example, color instead of grayscale, or red instead of blue). In some implementations, when the visual media search results include search results other than images, the feature score generator 208 further identifies features based on other aspects of the visual media search results, for example, temporal aspects of a video. For example, the low-level video visual content descriptors used in MPEG-7 can be used.


(25) Once the similarity score calculator 112 detects the features, it generates a vector corresponding to the features and generates a feature score (e.g., 214) based on the similarity of the vectors. In some implementations, the feature score is the cosine distance between the feature vectors for the two visual media search results. For example, if the visual media search result corresponding to the phrase has a feature vector of X=(x.sub.1, x.sub.2, x.sub.3) and the visual media search result corresponding to the candidate translation has a feature vector of Y=(y.sub.1, y.sub.2, y.sub.3), the cosine distance is:

(26) .times..times..times..times..cndot..times..times. ##EQU00001##

(27) Other comparisons of the feature vectors and other estimates of visual similarity can also be used to generate the feature score. For example, the similarity score calculator can use one or more of the hamming distance, Jaccard index, or Euclidian distance for the two vectors.

(28) The feature scores to similarity score generator 210 receives the feature score (e.g., 214) for each pair of visual media search results and generates an overall similarity score 206 for the phrase and the candidate translation from the feature scores. In some implementations, the score generator 210 generates the similarity score 206 by averaging all of the feature scores, or a subset of the feature scores. For example, the score generator 210 can average all of the feature scores, the top five feature scores out of all of the feature scores, or the top five feature scores for each set of pairs that includes a given visual media search result in the set of visual media search results 204 responsive to a query for the candidate translation. Selecting a subset of the top feature scores, rather than all of the feature scores can reduce the effect of outlier visual media search results that are not a good representation of the meaning of the phrase or translation. Other methods for generating the similarity score from the feature scores are also possible. For example, in some implementations, the score generator 210 generates the similarity score by summing all of the feature scores, or a subset of the feature scores.

(29) In alternative implementations, the similarity score calculator uses other estimates of visual similarity for the two sets of visual media search results, for example, uses various set comparison techniques, instead of comparing the vectors of features corresponding to the individual visual media search results.


o	obtain the particular image from the catalog of images for the query based on the identifier (see Image ID, 110, 112) of the particular image
SEE Figs. 3A, 3B, image or images, obtained, in view of a query (302, 312)
Also see Fig. 6, search engine 612 and results (616)
Note in Fig. 8, server supported system with 102 & 602, queries from users and results to users (see examples Figs. 4-5)

Note, based on the definition,

Machine learning (ML) is a type of artificial intelligence (AI) that allows software applications to become more accurate at predicting outcomes without being explicitly programmed to do so. Machine learning algorithms use historical data as input to predict new output values.

After a careful consideration, the system appears to read on Machine Learning, since performs a learning process in view of generating search results in consideration associated with Data Indicative of Historic User Behavior for visual media search results.

SEE historic behavior
(16) In some implementations, the visual media identifier 110 selects the sets of visual media search results based on data indicative of historical user behavior for visual media search results responsive to the phrase 104 and the translation 106. In some implementations, the data indicative of historical user behavior is so-called click data measuring how often users select (e.g., "click" with a mouse or other user input device, or select using other input such as a voice command) a search result that is responsive to a query. The visual media identifier 110 selects the sets of visual media search results, for example, by selecting a number of top clicked visual media search results for the queries for the phrase and the top clicked visual media search results for the queries for each translation according to the data indicative of historical user behavior (e.g., the top ten clicked visual media search results for queries for the phrase and the top ten clicked visual media search results for queries for each translation, or the top five clicked visual media search results for a query for the phrase and the top eight clicked visual media search results for queries for each translation).



Regarding claim 3, Zhou as applied above is deemed to meet as claimed, wherein the catalog of images is stored on a computer connected to the machine learning image search system (server 802), via a network (814) and to retrieve the matching  particular image, the processor is to retrieve (see Fig. 3), the matching particular image according to the identifier of the particular image from the computer connected to the machine learning image search system via the network
SEE Fig. 8, network 814

Regarding claim 7, Zhou as applied above, is deemed to meet as claimed, wherein the machine learning image search system is an embedded system in a printer, a mobile device, a
desktop computer or a server.
SEE Fig. 8 embedded into a server (802)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 8,538,957) in view of Mei et al. (US 2016/0117574).
Regarding claim 2, 8, Zhou is deemed to meet, image feature vectors, representable in a multimodal space (such as: more than one dimension), but, fails to particularly call out, 
Vectors are K dimensional, k being an integer, representable in the multimodal space, wherein, k is a value resulting in each k-dimensional image feature vector occupying less storage space than the image corresponding to each k-dimensional image feature vector
	SEE 0054-0056, Top Scores for features, (occupy less space), since less then all features.

	Mei is deemed to teach as claimed, associated with tagging images, with, “d dimensions”, deemed being, an integer number
SEE 0047-0050, associated with Machine Learning (see Deep Learning).
	
	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhou in view of teachings of Mei, to, generate as claimed, Vectors are K dimensional, k being an integer (or a number), to generate the feature vectors with input to compare to determine similarities, in a query process.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Watkins et al. (US 2013/0226646, FD 3/2013).
Regarding claim 1, Zhou is deemed to receive at least text or voice (see col. 4, lines 25-45) or speech or to determine, a textual description of the particular image to be searched and apply the textual description to the machine learning encoder to determine the textual feature vector for the received query but, fails to teach, Watkins teaches, the received query, is a speech or text, and wherein the processor is to: apply a natural language processing to the speech or text to determine, a textual description of the particular image to be searched and to determine the textual feature vector for the received query.

Watkins is deemed to teach as claimed, handling queries, by input to, a natural language processing process.


[0206] In at least one embodiment, the selection of a pre-designed ring combination may be facilitated by an automated search. Interactive design tool 800 may processes the information provided by the customer into a natural language search engine, which in return, would identify targeted key terms to the customer's descriptions. Interactive design tool 800 then matches these identified key terms against the pre-designed ring combinations that are stored in the database. Thus, in one example, the natural language search engine may identify targeted key terms such as "round" and "antique" from the customer's written description.
	
Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhou, in view of teachings of Watkins, apply a natural language processing to the speech or text to determine, a textual description of the particular image to be searched and to apply the textual description to the machine learning encoder of Zhou, to determine the textual feature vector for the received query, to handle natural language queries by, to identifying key terms, associated with user query input, to assist in target images of desired items.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 8,538,957) in view of Gao et al. (US 20170061250, FD 8/2015, Microsoft).

	Regarding claim 9, Zhou fails to teach, Gao teaches associated devices including a printer, associated with image searching, associated with Text & Image, vectors, associated with generating search results, based on training and similarity analysis (Fig. 2)
0037 and
[0025] Device 106 can also include one or more input/output (I/O) interfaces 120 to allow device 100 to communicate with input/output devices such as user input devices including peripheral input devices (e.g., a keyboard, a mouse, a pen, a game controller, a voice input device, a touch input device, a gestural input device, and the like) and/or output devices including peripheral output devices (e.g., a display, a printer, audio speakers, a haptic output, and the like). For simplicity, other components are omitted from the illustrated device 106.


Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Modify Zhou with the teaching of GAO to include a printer, to print searched images of Zhou.



Regarding claims 10-11, the combination as applied is deemed to further render obvious as claimed, wherein the processor is to: search and display as in Zhou and to, receive the selection of the particular image, for printing from an external device, from a search and result and to print the searched for image, is also deemed obvious in the arts.
In view of Images are searched at a server based user network access, by users, wherein the printer is also deemed part of the network access, the combination appears to, render obvious to, receive the selection of the particular image for printing from an external device (see server of Zhou)

	

Regarding claim 12, of claim 9, wherein the catalog of images is stored on a computer connected to the printer via a network and to print the particular image, the processor is to retrieve the particular image from the computer connected to the system printer via the network
As applied in view of Gao, is deemed to render obvious as claimed, wherein, the printer is part of the network, wherein at a user point would trigger the printer, as part of the networked devices (see Gao, Fig. 1).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Zhou and Gao, as applied above and further in view of Watkins et al. (US 2013/0226646, FD 3/2013).
Regarding claim 14, Zhou is deemed to receive at least text or voice (see col. 4, lines 25-45) or speech or to determine, a textual description of the particular image to be searched and apply the textual description to the machine learning encoder to determine the textual feature vector for the received query but, fails to teach, Watkins teaches, the received query, is a speech or text, and wherein the processor is to: apply a natural language processing to the speech or text to determine, a textual description of the particular image to be searched and to determine the textual feature vector for the received query.

Watkins is deemed to teach as claimed, handling queries, by input to, a natural language processing process.


[0206] In at least one embodiment, the selection of a pre-designed ring combination may be facilitated by an automated search. Interactive design tool 800 may processes the information provided by the customer into a natural language search engine, which in return, would identify targeted key terms to the customer's descriptions. Interactive design tool 800 then matches these identified key terms against the pre-designed ring combinations that are stored in the database. Thus, in one example, the natural language search engine may identify targeted key terms such as "round" and "antique" from the customer's written description.

	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination as applied, in view of teachings of Watkins, apply a natural language processing to the speech or text to determine, a textual description of the particular image to be searched and to apply the textual description to the machine learning encoder of Zhou, to determine the textual feature vector for the received query, to handle natural language queries by, to identifying key terms, associated with user query input, to assist in target images of desired items.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou et al. and GAO as applied above and further in view of Mei et al. (US 2016/0117574).
Regarding claim 13, the combination fails to address, Mei is deemed to teach, Mei is deemed to teach as claimed, associated with tagging images, with, “d dimensions”, deemed being, an integer number
SEE 0047-0050, associated with Machine Learning (see Deep Learning).
	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination as applied, in view of teachings of Mei, to, generate as claimed, Vectors are K dimensional, k being an integer (or a number), to generate the feature vectors with input to compare to determine similarities, in a query process.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
5/20/2022